EXHIBIT 10.4
R.H. DONELLEY CORPORATION
AMENDMENT TO
RESTRICTED STOCK UNITS AGREEMENT
RECITALS
     WHEREAS, R.H. Donelley Corporation, a Delaware Corporation (the “Company”)
has previously granted Restricted Stock Units (“RSUs”) to certain of its service
providers (“Participants”) pursuant to the R.H. Donnelley Corporation 2005 Stock
Award and Incentive Plan (the “2005 Plan”);
     WHEREAS, the Company and Participants have previously entered into
individual Restricted Stock Units Agreements (the “RSU Agreements”) setting
forth the terms and conditions of RSU awards in accordance with the form of RSU
Agreement previously adopted for granting RSU awards pursuant to the 2005 Plan;
     WHEREAS, Section 12(e) of the 2005 Plan and Section 12(b) of the RSU
Agreements provide the Company the right to unilaterally amend the RSU
Agreements provided such amendments do not materially and adversely affect
Participant’s rights to such awards;
     WHEREAS, since the initial grant of certain of the RSUs, the U.S. Treasury
has promulgated final regulations governing Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) and issued other formal and informal
guidance applicable to the RSU awards that necessitate certain clarifications
and changes to the terms of the RSU Agreements to better ensure compliance with
Code Section 409A and the avoidance of potential excise taxes upon Participants;
and
     WHEREAS, the Employee Benefits Committee (the “Committee”), pursuant to
authority granted by the Compensation and Benefits Committee of R.H. Donnelley
Corporation, has determined that it is necessary and advisable and in the best
interests of Participants to unilaterally amend the RSU Agreements effective
December 31, 2008 to reflect various clarifications or changes required for
documentary compliance with Code Section 409A;
     NOW, THEREFORE, effective December 31, 2008, each RSU Agreement, to the
extent applicable, is hereby amended as follows:
     1. Section 4(c) is amended to read as follows:
The term “Disability” shall have the meaning set forth in final Treasury
Regulation § 1.409A-3(i)(4) and any successor regulation, and the term
“Retirement” shall mean Participant’s Termination after attaining (i) age
55 years with 10 years of service with the Company or any of its subsidiaries or
affiliates or (ii) age 65 years without regard to years of

 



--------------------------------------------------------------------------------



 



such service. “Termination” (and “Terminates,” “Separates,” and similar terms)
means Participant’s “separation from service” from the Company and its
subsidiaries and affiliates within the meaning of final Treasury Regulation §
1.409A-1(h) and any successor regulation.
     2. Sections 5(a)(ii) and (iii) are amended to read as follows:

  (ii)   In the event of Participant’s death or the Participant’s Termination by
the Company upon the Company’s determination of the Participant’s Disability, at
the time of such event.     (iii)   In the event of a “Change in Ownership or
Effective Control of the Corporation or a Change in the Ownership of a
Substantial Portion of the Assets of the Corporation” as such term is defined in
final Treasury Regulations § 1.409A-3(i)(5), at the time of such event.

     3. The reference at the end of Section 5(a) to the short-term deferral
period permitted under the Proposed Treasury Regulation is amended to refer to
“final Treasury Regulation § 1.409A-1(b)(4) and any successor regulation.”
     4. Section 9 (Change in Control) is amended to add the phrase “Except as
otherwise expressly provided in this Agreement,” at the beginning of the
Section.
     5. Section 12(e) is amended to read as follows:
To the extent that RSUs (or a portion thereof) constitute 409A Awards,
settlement of such RSUs may not be accelerated in the discretion of the Company
(except to the extent permitted under final Treasury Regulations 1.409A-3(j) or
any successor regulation). Other provisions of this RSU Agreement
notwithstanding, under U.S. federal income tax laws and Treasury Regulations
(including proposed regulations) as presently in effect or hereafter
implemented, (i) if the timing of any distribution in settlement of RSUs would
result in Participant’s constructive receipt of income relating to the RSUs
prior to such distribution, the date of distribution will be the earlier date
after the specified date of distribution that distribution can be effected
without resulting in such constructive receipt; (ii) any distribution of RSUs
deemed to be 409A Awards the timing of which is tied to a termination of
employment shall not occur until six months after separation from service if the
Participant is a “Specified Employee” within the meaning of Code Section
409A(a)(2)(B)(i) and to the extent such six-month delay is required to comply
with Code Section 409A(a)(2)(B)(i); and (iii) if the Participant otherwise would
be subject to constructive receipt of income relating to the RSUs prior to such
distribution, any rights of

2



--------------------------------------------------------------------------------



 



Participants or retained authority of the Company with respect to RSUs hereunder
shall be automatically modified and limited to the extent necessary so that
Participant will not be deemed to be in constructive receipt of income relating
to the RSUs prior to the distribution and so that Participant shall not be
subject to any penalty under Section 409A.
     6. Any other provisions of an RSU Agreement not expressly amended above
citing to sections of the Proposed Treasury Regulations shall be amended to the
extent necessary to refer instead to the corresponding successor sections of the
final Treasury Regulations promulgated under Code Section 409A.
     7. To the extent any Participant has previously received an RSU award under
an individual RSU Agreement which deviates from the standard form RSU Agreement
adopted by the Company, the corresponding terms and provisions of such RSU
Agreements shall be amended, to the extent applicable, as set forth herein in
order to ensure that such RSU Agreement complies with Code Section 409A and
final Treasury Regulations thereunder.
     8. Except as amended by this Amendment, Participant’s RSU Agreements shall
remain in full force and effect without modification or revision.

3